Slip Op. 12 - 138

            UNITED STATES COURT OF INTERNATIONAL TRADE

 FINE FURNITURE (SHANGHAI)
 LIMITED, et al.,

            Plaintiffs,

                  and

 HUNCHUN FOREST WOLF INDUSTRY
 COMPANY LIMITED, et al.,

            Plaintiff-Intervenors,        Before: Donald C. Pogue,
                                                  Chief Judge
                  v.
                                          Consol. Court No. 11-005331
 UNITED STATES,

            Defendant,

                  and

 THE COALITION FOR AMERICAN
 HARDWOOD PARITY,

            Defendant-Intervenor.


                               JUDGMENT

           Whereas the United States Department of Commerce has

filed its Final Results of Redetermination Pursuant to Court

Remand, ECF No. 77, which was issued pursuant to the court’s

Aug. 31, 2012, opinion and order, Slip Op. 12-113, ECF No. 76;

and Plaintiffs have filed their response thereto, ECF No. 80, in

which Plaintiffs supported the Redetermination; and no other
																																																								
              1
                  This action was consolidated with portions of the
complaints from Court Nos. 12-00009, 12-00017, and 12-00022.
Order, Apr. 5, 2012, ECF No. 50.
Consol. Court No. 11-00533                                   Page 2


party having filed a response; and the court having reviewed all

pleadings and papers on file herein; and good cause appearing

therefor, it is hereby

          ORDERED, ADJUDGED and DECREED that Multilayered Wood

Flooring from the People’s Republic of China, 76 Fed. Reg.

64,313 (Dep’t Commerce Oct. 18, 2011) (final affirmative

countervailing duty determination), as modified by the Final

Results of Redetermination Pursuant to Court Remand, ECF No. 77,

is AFFIRMED.



                                    _____/s/ Donald C. Pogue_____
                                     Donald C. Pogue, Chief Judge


Dated: November 15, 2012
     New York, New York